—In a proceeding pursuant to CPLR article 78 to review a determination of the respondent Zoning Board of Appeals of the Town of Oyster Bay dated October 1, 1998, which, after a hearing, affirmed a determination of the respondent Department of Planning and Development of the Town of Oyster Bay denying the petitioners’ application for site plan approval, the appeal is from a judgment of the Supreme Court, Nassau County (Winick, J.), dated April 14, 1999, which granted the petition and annulled the determination.
Ordered that the judgment is affirmed, with one bill of costs payable by the appellants appearing separately and filing separate briefs.
Contrary to the appellants’ contentions, the Supreme Court properly interpreted the zoning provisions of the Town Code of the Town of Oyster Bay and properly granted the petition (see, Matter of Tallini v Rose, 208 AD2d 546, 547; Matter of KMO-361 Realty Assocs. v Davies, 204 AD2d 547; Matter of Chrysler Realty Corp. v Orneck, 196 AD2d 631). Ritter, J. P., Sullivan, Altman and Feuerstein, JJ., concur.